Sheldon, J.
The only question upon the report in these cases is whether there was sufficient evidence of negligence on the part of the defendant to warrant verdicts against it. There was evidence that the manhole in which the explosion occurred was the defendant’s and that the cables which ran through the manhole were the defendant’s cables. They constituted a part of the appliances by which power was carried to the defendant’s lines to be used for the propulsion of its ears. They were in the exclusive charge and control of the defendant. There was evidence that for about two hours before the explosion a little smoke had been seen coming out of the defendant’s subway very near to this manhole, and out of the manhole itself about fifteen minutes before the explosion. There was evidence that gas had leaked into this manhole on previous occasions. There was also *202evidence that not long before the explosion there had been a fire in the subway about two hundred feet south of Boylston Street in the direction of this manhole, caused by the short circuiting of a large cable there, which had set on fire a wooden box through which it ran. The fire, according to the evidence, had also affected two or three cables which ran through this manhole, partly melting off from them their lead covering and the insulation which was on them, although the cables in the manhole itself were intact and not burned there or in that locality. There was an automatic circuit breaker at the defendant’s power station, the opening of which made the wire “ dead,” or shut off the power. Madison, the acting chief of the fire department who went to the fire in the subway, testified that there was some current on in the subway, but that it was subsequently taken off so that he could make an examination there.
Meagre as this evidence was, we are of opinion that the jury might have inferred from it that the explosion was due to electric sparks communicated to inflammable and explosive gas in the manhole, and that these sparks came from or were brought by the cables that passed through the manhole. It is difficult to see what other cause could have produced the explosion. And in our opinion the jury might also have found that the bringing or emission of these sparks was due to the effect upon the cables of the fire in the subway a few hundred feet to the north of the manhole. Those cables, it could be found, had been seriously affected by the fire; no other change than that produced by the fire, so far as the evidence discloses, had been made in or about the cables. Ho other cause was suggested for the explosion; the defendant, whose officers and men had the best means of knowledge on the question, offered no explanation and put in no evidence. The fact that power had been promptly shut off from the subway when the firemen needed that to be done, would indicate, even without the testimony of Dey, that it also might have been shut off from the cables in this manhole, which were so seriously affected by the fire in its vicinity. We all know that electricity is a highly dangerous servant, and the defendant employing that dangerous servant for its own purposes is properly held to a correspondingly high degree of care in its use. But there is no evidence of any precaution taken by the defend*203ant to guard against danger which might have been created by the injury to these cables, just as there is no evidence that in fact danger was not to be apprehended in this manhole or elsewhere in the course of those cables by reason of such injury. From these circumstances the inference of negligence on the part of the company could have been drawn. If it is suggested that it may have been illuminating gas which exploded in this manhole, the answer is that this is only conjecture; and even so, just as, on Dey’s testimony, the presence here of gas on previous occasions had been harmless, so the jury could find that it would have been on this occasion but for its ignition by reason of the defendant’s negligence.
Again, the jury might have found that the short circuiting of the large cable which caused the fire in the subway was due to the defendant’s negligence, and that the fire, by the injury which it did to the cables that passed through this manhole, was the cause of the explosion.
In each case judgment must be entered for the plaintiffs for the respective sums stated in the report.

So ordered.